Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/170,301 filed on 10/25/2018. Claims 1-7, 9-13, 15-18 and 20-23 are pending in this communication.

Examiner’s Note
Spec. para [0072] recites “A computer readable storage medium, as used herein, is not to be construed as being P201802537US01Page 24 of 39 transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. 

Response to Amendments
This is in response to the amendments filed on 07/27/2020. Claims 21-23 are newly added. Claims 1-7, 9-13, 15-18 and 20-23 are currently pending and have been considered below.
Allowable Subject Matter
Claims 1-7, 9-13, 15-18 and 20-23 are allowed.
The closest prior art of record HAMID; Laurence (US 2013/0262864 A1) and AKELLA; Venkata Sastry et al. (US 2013/0219176 A1) individually or in combination do not disclose the invention as filed. Following prior art has been considered but is not applied: US 2013/0124868 A1 (Sorotokin; Peter et al.), ALI; VALI et al. (US 20170098090 A1), BRITO D B R et al. (WO 2016/209292 A1) and US 2014/0164783 A1 (MAYERS; Rodney E.).
HAMID discloses a technique of document security, documents for distribution and access by numerous parties only portion of a document that the viewer has permission. A secure section of the document includes encrypted data displayable within the document and for forming part of the displayed secure document where the secure document includes the security section for use in decrypting of the secure section and displaying the authorized and authenticated viewer the secured section of the document. AKELLA discloses a technique where a virtual file management system provides user access to managed content on mobile devices. The system comprises storage domains storing the managed content distributively using file systems, and a data infrastructure that organizes the managed content into a virtual file system that maintains information of storage domain specific file system primitives for accessing corresponding portions of the managed content. A rights managed document has these policies and permissions associated with it throughout the time validity and duration of the associated rights.
What is missing from the prior art is a key server receiving and storing clear text context portions for generating associate encryption key mapping selected sections of the clear text content.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491